Citation Nr: 1023887	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an eye disorder, to 
include optic nerve damage and vision loss.  

4.  Entitlement to service connection for right leg nerve 
damage. 

5.  Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative joint disease prior to August 15, 
2005.  

6.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right total knee arthroplasty from October 1, 
2006.  

7.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from October 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.  

In a February 2005 rating determination, the RO denied an 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee.  Thereafter, the Veteran perfected 
his appeal on this decision.  

In a December 2005 rating determination, the RO denied 
service connection for a low back disorder and an optic nerve 
condition with vision problems.  The Veteran perfected his 
appeal on each of these issues.  

In a March 2006 rating determination, the RO assigned a 100 
percent evaluation for a total right knee arthroplasty from 
August 15, 2005, to September 1, 2006, and assigned a 30 
percent disability evaluation thereafter.  Thereafter, the 
100 percent disability evaluation date was changed to October 
1, 2006.  

In a March 2007 rating determination, the RO denied a TDIU.  
The Veteran subsequently perfected his appeal on this issue.  

In a December 2008 rating determination, the RO denied 
service connection for bilateral hearing loss.  The Veteran 
perfected his appeal on this issue.  

In a November 2009 rating determination, the RO denied 
service connection for nerve damage to the right leg.  The 
Veteran subsequently perfected his appeal on this issue. 

Based upon the RO's actions, the Board has listed the issues 
as such on the title page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for an optical nerve 
condition with vision problems and right leg nerve damage and 
a TDIU are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's low back disorder is etiologically related 
to his service-connected right knee disorder.

2.  Any current hearing loss is not of service origin.

3.  From September 29, 2004, to August 15, 2005, slight 
instability of the right knee was shown.

4.  From September 29, 2004 to August 15, 2005, the Veteran's 
service-connected right knee disability was manifested by 
noncompensable limitation of flexion.

5.  From September 29, 2004 to August 15, 2005, the Veteran's 
service-connected right knee disability was manifested by 
noncompensable limitation of extension

6.  The Veteran's total right knee replacement has been 
manifested by chronic residuals consisting of severe painful 
motion and weakness since October 1, 2006.


CONCLUSIONS OF LAW

1.  A low back disorder is proximately due to or the result 
of the Veteran's service-connected right knee disorder.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.310 (2006 & 2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

3.  The criteria for an evaluation of 10 percent, but no 
more, for instability associated with right knee arthritis 
from September 29, 2004, to August 15, 2005, were met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2009).

4.  The criteria for separate ratings of 10 percent for right 
knee degenerative joint disease based on limitation of 
flexion and extension were met from September 29, 2004, to 
August 15, 2005.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
DCs 5003, 5010, 5260, 5261 (2009). 

5.  Resolving doubt in favor of the Veteran, the criteria for 
a 60 percent evaluation for residuals of a total right knee 
replacement have been met from October 1, 2006.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.68, 
4.71a, Diagnostic Code 5055, 5256, 5257, 5260, 5261, 5262 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as arthritis and organic disease of 
the nervous system (sensorineural hearing loss), will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the Veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.


Low Back

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." Paragraph (b) of 38 
C.F.R. § 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  

38 C.F.R. § 3.310(b) (2009).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result." 

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.

The Veteran maintains that his current low back disorder 
arises from either actions performed in service or is related 
to his service-connected right knee disorder.  

The Veteran's service treatment records do not reveal any 
complaints or findings of a low back disorder.  At the time 
of an October 1953 separation/transfer examination, normal 
findings were reported for the spine and lower extremities.  
There were also no complaints or findings of a low back 
disorder in the years immediately following service.  There 
is also no competent medical evidence of record relating the 
Veteran's current low back disorder to his period of service.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in March 2006.  The examiner indicated that the 
claims folder had been reviewed in conjunction with the 
examination.  At the time of the examination, the Veteran 
complained of low back pain.  The Veteran reported injuring 
his right knee in service and developing back pain through 
the years.  He stated that he worked as a butcher until 1995 
when he retired due to not being able to perform the 
necessary physical work as a result of pain in his right knee 
and back.  

Following examination, diagnoses of chronic low back pain 
with mild space narrowing from L3-4 and L5-S1 related to 
degenerative joint disease as well as degenerative disc 
disease of the lumbar spine were rendered.  The examiner 
stated that the Veteran's low back pain condition was 
aggravated by the service-connected condition of the right 
knee.  The examiner indicated that even though the Veteran 
had baseline low back pain, his gait pattern and limited 
range of motion and tightness of hamstrings, abductors, and 
quadriceps muscles contributed to or increased aggravation of 
his low back pain.  

In a July 2006 report of contact, it was indicated that the 
March 2006 VA examiner stated that the Veteran's service-
connected knee condition contributed to the increase in the 
severity of the back condition but was unable to say how 
much.  It was indicated that the examiner stated that the 
underlying degenerative changes of the back were due to aging 
but since the knee replacement was not successful, the 
veteran's gait was altered and caused problems with his back.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for a low back disorder, it cannot be 
stated that the preponderance of the evidence is against the 
claim.

Although the medical evidence of record points to various 
possible causes for the Veteran's low back disorder, the 
March 2006 VA examiner specifically indicated that the 
Veteran's low back pain condition was aggravated by his 
service-connected condition of the right knee.  In this case 
the evidence is at least in equipoise as to whether the 
Veteran's current low back disorder is aggravated by his 
service-connected right knee disorder.  In such a case, 
reasonable doubt must be resolved in favor of the Veteran.  
Therefore, service connection is warranted for a low back 
disorder as secondary to his service-connected right knee 
disorder.


Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that 
hearing loss be shown as defined in that regulation at the 
time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the Veteran's 
service and his current disability.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

A review of the Veteran's service treatment records reveal no 
complaints or findings of hearing loss.  At the time of the 
October 1953 separation/transfer examination, he was noted to 
have 15/15 spoken and whispered voice testing.  

There were no objective medical findings of hearing loss in 
the years immediately following service.  The Veteran did not 
complain of hearing loss at the time of an April 1967 VA 
examination.  

At the time of a February 2001 VA outpatient audiological 
visit, the Veteran reported having had bilateral impaired 
hearing acuity for five or six years.  The examiner was noted 
to have hearing within normal limits through 1500 Hertz in 
his right ear with moderate to severe sloping sensorineural 
hearing loss above that frequency.  In the left ear, the 
Veteran's hearing was noted to be within normal limits 
through 750 Hertz with moderate to severe sloping 
sensorineural hearing loss above that frequency.  

At the time of a January 2003 VA general medical examination, 
the Veteran was reported to have normal hearing.  

Mild sloping to severe sensorineural hearing loss from 250-
8000 Hertz was noted at the time of an April 2008 outpatient 
visit.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in December 2008.  The examiner noted that the 
claims folder was available and had been reviewed.  The 
examiner observed that at the time of the Veteran's induction 
in April 1951, he was noted to have 15/15 hearing.  The 
examiner also noted that at the time of the Veteran's 
separation from service in October 1953, he was found to have 
15/15 hearing, which was within normal limits.  

The Veteran reported that he had had decreased hearing, 
bilaterally. He noted having noise exposure in service.  He 
also reported having occupational noise exposure working in 
the meat business for 40 years.  He denied any recreational 
noise exposure, ear infections, ear surgery, vertigo, head 
trauma, or family history of hearing loss.  

Audiological evaluation revealed decibel level readings of 
25, 55, 65, 80, and 75 in the left ear and 25, 30, 65, 75, 
and 75, in the right ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition testing was 64 percent in the 
right ear and 68 in the left ear.  

The examiner rendered a diagnosis of normal hearing acuity 
through 500 Hertz sloping to a severe sensorineural hearing 
loss thereafter, bilaterally.  

The examiner indicated that there was no evidence within the 
veteran's C file of the veteran complaining of hearing loss 
nor was there hearing loss documented.  However, the 
whispered voice test which was administered to the Veteran 
was insensitive to the high frequency hearing loss which is 
the type of hearing loss most commonly caused by noise 
exposure.  The examiner also noted that the whispered voice 
test was not a reliable test of normal hearing or hearing 
impairment.  It was the examiner's opinion that the Veteran's 
current complaint of hearing loss was less likely as not 
caused by or a result of noise exposure in service.  

In a May 2009 statement, the Veteran indicated that he was 
assigned to the bomb squad on active duty and that his 
hearing loss resulted from this.  

The Board notes that the Veteran has expressed his belief 
that his current hearing loss is related to his period of 
service.  However, as noted above, lay persons are not 
competent to opine as to medical etiology or to render 
medical opinions.

The Veteran would be competent to report a continuity of 
symptomatology, but at the time of a February 2001 outpatient 
visit, he reported noticing a decrease in hearing acuity only 
five or six years earlier.  The contemporaneous record also 
fails to document a continuity of symptomatology.  The 
Veteran did not report a continuity of symptomatology to VA 
or private examiners prior to the February 2001 audiological 
consult.  

Of course, service connection can be granted for a condition 
first diagnosed after service, but the only medical opinion 
of record is to the effect that there is no link between the 
current hearing loss and the noise exposure in service.

There has been no competent evidence submitted linking the 
Veteran's current hearing loss disability to his period of 
service.  The only competent medical opinion is against the 
Veteran's claim.  This opinion was rendered after a 
comprehensive examination of the Veteran and a thorough 
review of the claims folder.

Because there is no evidence of hearing loss until many years 
after service, there is no basis for the grant of service 
connection on a presumptive basis.

Because there is no competent evidence of a link between 
current hearing loss and service; the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.


Right Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Diagnostic Code 5003, applied by reference under Diagnostic 
Code 5010, provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2009).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997). The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating. A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel subsequently held that separate ratings 
could also be provided for limitation of knee extension and 
flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

DC 5262 (impairment of the tibia and fibula) provides a 40 
percent rating for nonunion of the tibia and fibula with 
loose motion and requiring a brace. 38 C.F.R. § 4.71a, DC 
5262.

Prosthetic replacement of a knee joint, for one year 
following implantation of the prosthesis warrants a 100 
percent rating.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation will be assigned. With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee replacement is rated by analogy to 38 C.F.R. Part 4, 
DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71, DC 5055.  The 
minimum rating assigned will be 30 percent.

Under DC 5256, favorable ankylosis of the knee, ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5256.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

In a September 2004 report, the Veteran's private physician, 
R. Parisi, M.D., indicated that the Veteran had been followed 
in his office for many years.  He noted that the Veteran had 
had multiple episodes of recurrent swelling and buckling of 
his knee.  Dr. Parisi observed that the Veteran had ongoing 
complaints of pain in his right knee.  Physical examination 
revealed that he had an elastic support which was not 
helping.  The Veteran was noted to have a rather severe varus 
deformity with changes in the medial compartment as well as 
the patella.  He indicated that the Veteran most likely had a 
meniscal tear, which had accelerated the breakdown of his 
knee to the point that he needed a total knee replacement.  

In January 2005, the Veteran underwent a VA examination.  The 
Veteran reported that he had had a progressively difficult 
time standing on his feet.  He also noted that he was unable 
to run.  The Veteran complained of intermittent pain in the 
right knee of varying intensity, becoming more constant as 
the years progressed, especially over the last three or four 
years.  The Veteran rated the pain as 7/8 out of 10.  The 
pain was worse in cold damp weather and with extended 
standing and walking.  The Veteran denied any locking or 
gross instability.  He complained of fatigability and lack of 
endurance.  The Veteran reported experiencing flare-ups in 
cold damp weather and with extended walking.  He noted 
experiencing pain after walking a couple of blocks.  He 
pointed to the medial aspect of the knee.  The pain was 
further increased with twisting motions.  The Veteran 
ambulated with the assistance of a cane and was wearing a 
Palumbo knee support.  He denied any surgical procedures to 
the right knee.  

Physical examination revealed that the Veteran's gait was 
antalgic.  He had a significant right-sided limp.  The right 
knee revealed a significant genu varus deformity measuring 15 
degrees on weight bearing as compared to 10 degrees on the 
left.  There was tenderness over the medial parapatellar area 
and medial joint line.  There was no swelling, erythema, or 
edema.  No gross instability was present.  The knee was 
stable in flexion and extension and in varus and valgus 
stress.  

Range of motion for the right knee revealed extension to 0 
degrees.  Flexion was to 120 degrees actively, with onset of 
pain at 90 degrees, and to 125 degrees passively with pain.  
After repetitive motion, range of motion remained unchanged.  
The onset of pain remained at 90 degrees with flexion to 120, 
actively and passively, with some lack of endurance with pain 
but no fatigability or incoordination.  Motor strength for 
the lower extremity was 5/5.  The examiner indicated that X-
rays taken of the right knee revealed advanced degenerative 
changes of the medial compartment of the right knee.  

At the time of a July 2005 private examination, the Veteran 
reported that his knee was very painful.  He stated that his 
symptoms continued to worsen to the point that he was advised 
to have a total knee replacement.  He could not stand for 
long periods of time or walk one block.  He had difficulty 
going up and down stairs and had pain in his right knee.  

Physical examination revealed a varus malalignment of 15 
degrees.  There was crepitus with range of motion.  Motion 
was limited to flexion of 110 degrees and extension to -5 
degrees, with pain.  There was 1+ effusion.  There was full 
range of motion for the hip and ankle.  The calf was soft and 
nontender.  The distal neurovascular system was intact.  The 
dorsalis pedis pulse was palpable.  X-rays of the right knee 
showed severe tri-compartmental degenerative joint disease, 
with bone on bone contact in the medial compartment of the 
right knee.  

The Veteran underwent a right total knee replacement on 
August 15, 2005.  

At the time of a July 2006 VA examination, the Veteran 
indicated that the August 2005 surgery was a failure because 
there was increased pain after surgery as well as decreased 
motion.  He did not see any improvement despite continued 
therapy.  The Veteran had 8/9 out of 10 pain in the right 
knee with a minimum pain of 6/10.  There was generalized 
weakness in the right leg.  There was also permanent 
swelling.  No heat or redness was present.  The knee was not 
unstable and did not give out but the Veteran felt he had to 
manipulate it as it would lock.  He became easily fatigued 
and had no endurance for walking.  The Veteran could not walk 
more than 1/2 block because of the pain.  He had flare-ups of 
his right knee on a daily basis with disturbed sleep due to 
the sharp pain.  He walked with a cane to support himself.  
He had no daily activities.  The Veteran indicated that he 
had retired due to his knee.  He could not even enjoy his 
grandchildren as he could not walk with them.  He also could 
not mow the lawn or work in the house.  His social life was 
affected as he could not even walk with his wife.  He noted 
swimming to attempt to cool down the pain in the knee when he 
was in the water.  

Physical examination revealed the Veteran walked 40 feet from 
the waiting room to the table.  He walked slowly with a cane 
and lurched to the right.  He was in discomfort.  He was not 
wearing a knee brace.  On palpation, there was tenderness 
along the anteromedial and inferior part of the knee away 
from the scar of the arthrotomy.  The knee was held in 20 
degrees flexion and it was impossible to fully extend it, 
indicating permanent loss of 20 degrees of extension.  The 
knee could not bend more than 90 degrees, so the total 
extension of the knee was from 20 to 70 degrees.  In spite of 
repeated efforts the range of motion could not be improved.  
The knee joint was tested for ligaments and it was found on 
stress test that the ligaments were stable, with the 
collateral ligaments found to be intact.  Repetitive motion 
of the right knee was attempted which increased the pain and 
the resistance by the Veteran, and the motion was decreased 
further due to muscle spasms on repetitive attempted motion 
indicating positive DeLuca criteria for post right knee 
replacement status.  A diagnosis of right knee total 
replacement with fixed flexion deformity of 20 degrees with 
limited motion was rendered.  

At the time of a March 2008 VA orthopedic consultation, the 
Veteran was found to be walking with a cane and to be wearing 
a stabilizing brace.  The knee was noted to be held in a 20 
degrees flexion and it was impossible to fully extend 
indicating a permanent loss of 20 degrees of extension.  The 
knee could not bend more than 110 degrees so the total 
flexion of the knee was from 20 to 110 degrees, with pain.  
In spite of repeated efforts, range of motion could be not be 
improved and the knee could not be fully extended passively.  
The knee joint was tested for ligaments and it was found on 
stress test that the ligaments were stable.  The collateral 
ligaments on stress test were found to be intact.  X-rays 
revealed a total knee replacement with implants in good 
position without any loosening or significant heterotopic 
bone formation.  It was the examiner's impression that the 
Veteran had had a total knee replacement with flexion 
contracture of 20 degrees and chronic pain since surgery.  

At the time of a July 2008 outpatient visit, the Veteran was 
noted to have pain in his right knee.  Ambulation was painful 
and he used a cane and a knee sleeve.  Physical examination 
of the right knee revealed no swelling, effusion, or 
erythema.  There was tenderness/tightness of the hamstrings.  
Range of motion was from 0 to 100 degrees and the Veteran was 
noted to have a limp/antalgic gait.  A diagnosis of right 
total knee arthroplasty with flexion contracture of 20 
degrees and chronic pain was rendered.  


Evaluation of Right Knee Degenerative Joint Disease Prior To 
August 15, 2005

With regard to Diagnostic Code 5257, the Veteran was noted to 
have instability of his right knee at the time of a September 
2004 private examination and was wearing a knee brace.  The 
Board further observes that the Veteran was wearing a knee 
brace and using a cane for support at the time of his January 
2005 VA examination.  The Board notes that the physical 
examination results from the January 2005 VA examination 
revealed no gross instability with the knee being stable in 
flexion and extension and on varus and valgus stress testing.  
However, based upon the reports of the Veteran and the 
wearing of the brace and the use of a cane, the Board finds 
that he has met the criteria for a 10 percent disability 
evaluation under DC 5257 from the date of his request for an 
increased evaluation based upon slight recurrent instability.  
While the Veteran may feel that an increased evaluation is 
warranted, the objective medical findings do not demonstrate 
that the Veteran had moderate instability or subluxation.

As noted above, the Veteran has been found to have arthritis 
of the right knee.  While the Veteran was found to have 
extension to 0 degrees at the time of a January 2005 VA 
examination, extension was noted to be limited to -5 degrees 
at the time of a July 2005 private treatment visit.  He was 
also noted to have a severe varus deformity at the time of 
the private visits and the VA examination.  It is the policy 
of VA to recognize actually painful motion as warranting at 
least the minimum compensable evaluation.  38 C.F.R. § 4.59.  
The Veteran's extension during the period prior to the 
surgery would not support assignment of a separate 
compensable evaluation for limitation of flexion under 
Diagnostic Code 5261.  However, a separate 10 percent rating 
for painful extension would be warranted on the basis of the 
noncompensable limitation of extension due to pain.

Likewise, the Veteran's flexion during this period was from 
120 to 125 degrees   This would not support assignment of a 
separate compensable evaluation for limitation of flexion 
under Diagnostic Code 5260.  However, a separate 10 percent 
rating for painful flexion would be warranted on the basis of 
the noncompensable limitation of flexion due to pain.

The just discussed ranges of motion took into account 
additional limitation due to functional factors.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Therefore, even when all pertinent 
disability factors are taken into account, higher ratings are 
not warranted.


Evaluation of Right Total Knee Arthroplasty from October 1, 
2006

After reviewing the evidence of record, the Board finds that 
an evaluation of 60 percent is warranted for the Veteran's 
right knee disorder from October 1, 2006.  The Veteran has 
been noted to have persistent pain in his right knee on 
numerous occasions.  He has also been found to have weakness, 
to have an antalgic gait with severe limp, and to use a cane 
and a brace for support.  He has also been noted to have a 
flexion contracture of 20 degrees as a result of the surgery 
with flexion limited to 110 degrees. 

Therefore, resolving the benefit of the doubt in favor of the 
Veteran in accordance with 38 C.F.R. § 4.3, the Board finds 
that the Veteran's right knee disorder is manifested by 
severe painful motion and weakness.  As such, a 60 percent 
evaluation is warranted, which is the maximum schedular 
evaluation allowable after one year following implantation 
surgery. See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Finally, the Board notes that no evaluation greater than 60 
percent is warranted under Diagnostic Codes 5256 through 
5263, pertaining to disabilities of the knee and leg.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  The current 60 percent rating 
would apply if there was an amputation of the thigh, above 
the knee, at the middle or lower third.  38 C.F.R. Part 4, 
Diagnostic Code 5162 (2009).  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Codes 5163 and 5164 (2009).

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Diagnostic Code 5161.  A 
review of the evidence does not reflect the Veteran's right 
knee disability to more closely resemble that of an 
amputation of a lower extremity at the upper third of the 
thigh.  There has also been no demonstration of ankylosis.

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic right knee joint does 
not involve the upper third of the right thigh.  

The Board notes that the RO has assigned a separate 10 
percent disability for limitation of flexion of the right 
knee from October 1, 2006; however, as the Veteran has now 
been assigned the maximum schedular evaluation of 60 percent 
for residuals of the right total knee arthroplasty, which 
includes limitation of motion as part of the rating criteria, 
a separate rating is not warranted.  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities. 38 C.F.R. § 4.14.  Moreover, as noted above no 
more than a 60 percent disability evaluation may be assigned 
as that is the highest disability evaluation which may be 
assigned with regard to the right knee based on the 
"amputation rule".  

The Board notes that the Veteran has requested that the 100 
percent disability evaluation assigned following the knee 
replacement surgery be extended.  However, the Board notes 
that the Veteran received the temporary 100 percent rating 
following his right knee replacement surgery that is 
predetermined by DC 5055, which is to last only one year.  He 
now has the highest possible rating of 60 percent for the 
right lower extremity as limited by the amputation rule.  The 
Board is prevented from extending the 100 percent disability 
beyond the one year period as the limitations have been 
promulgated in the regulations.  


Extraschedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's right knee 
disability cause impairment in occupational functioning, but 
this impairment is contemplated by the rating criteria, which 
reasonably describe his disability.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  The Veteran received the temporary 100 percent 
rating following his right knee replacement surgery that is 
predetermined by DC 5055 to last only one year; and he now 
has the highest possible rating of 60 percent for the right 
lower extremity as limited by the amputation rule.  So the 
Board finds no reason to refer this case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).

That is to say, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment - meaning above and 
beyond that contemplated by the 60 percent schedular rating, 
suggesting he is not adequately compensated by the regular 
rating schedule.  VAOPGCPREC 6-96 (August 16, 1996).  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As to the issue of entitlement to service connection for a 
low back disorder, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision on the claim of service 
connection for a low back disorder, further assistance is not 
required to substantiate that element of the claim.

As to the issues of service connection for bilateral hearing 
loss and for an increased evaluation of the right knee 
disability, the Board notes that the Veteran's status has 
been substantiated.  

With regard to the claim of service connection for hearing 
loss, the Board notes that the RO, in an August 2008 letter, 
provided the Veteran with notice that informed him of the 
evidence needed to substantiate his claim.  The letter also 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letter 
further told him to submit relevant evidence in his 
possession.  The Veteran was also provided with notice as to 
the disability rating and effective date elements of the 
claim in the August 2008 letter.  

As it relates to the issue of an increased disability 
evaluation for the right knee, the Board notes that the RO, 
in a December 2004 letter, provided the Veteran with notice 
that informed him of the evidence needed to substantiate his 
claim.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter further told him to submit 
relevant evidence in his possession.  The Veteran was also 
provided with notice as to the disability rating and 
effective date elements of the claim in an August 2008 
letter.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran was afforded several VA examinations.  The 
Veteran's history as well as the necessary findings to 
properly decide and rate the Veteran's disabilities were set 
forth in the examination reports.  As such, the VA 
examinations performed in conjunction with the Veteran's 
claims are deemed to be adequate to properly decide the 
Veteran's current appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization and his ability to testify 
at a hearing if so desired.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

Service connection for a low back disorder is granted.  

Service connection for hearing loss is denied.  

A 10 percent evaluation, but no more, for instability 
associated with right knee arthritis from September 29, 2004 
to August 15, 2005, is granted.

Separate ratings of 10 percent for right knee degenerative 
joint disease based on limitation of flexion and extension 
from September 29, 2004 to August 15, 2005 are granted.  

A 60 percent evaluation for residuals of a total right knee 
replacement from October 1, 2006, is granted.  


REMAND

As it relates to the issue of service connection for right 
leg nerve damage, the Board notes that the Veteran was 
afforded a VA examination in September 2009 to determine the 
etiology of any right leg nerve damage and its relationship, 
if any, to his service-connected knee disorder.  While the 
examiner indicated that the Veteran had mild sensory 
peripheral neuropathy that was not related to or the result 
of his right knee degenerative arthritis and total right knee 
replacement, he did not address the question of whether the 
service-connected right knee disorder aggravated any right 
leg nerve disorder.  The examiner also did not address 
whether any current right leg nerve damage was related to the 
Veteran's period of service.  

The Board notes that the Veteran has indicated that he 
sustained damage to the nerve in his right leg during 
service.  

As it relates to the issue of service connection for an eye 
disorder to include optical nerve damage, the Board noted 
that the Veteran has related his current eye disabilities to 
his period of service.  The VA treatment records associated 
with the claims folder reveal that the Veteran has now been 
diagnosed as having several eye disorders.  

The Board further observes that the Veteran has not been 
afforded a VA examination with regard to any claimed eye 
disorder during the course of this appeal.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Based upon the above, an examination is warranted to 
determine the etiology of any eye disorder and its 
relationship, if any, to the Veteran's period of service.

As a result of the actions taken in the above decision, 
including the grant of service connection for a low back 
disorder and the increase in the Veteran's disability 
evaluation for his right knee total arthroplasty from 30 to 
60 percent starting on October 1, 2006, the issue of a TDIU 
must be readjudicated.  Moreover, in the case of a claim for 
TDIU, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities have on his ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  If available return the claims folder 
to the VA examiner who performed the 
September 2009 VA neurological 
examination.  The claims folder should be 
made available to the examining physician 
for review.

Following a review of the claims folder, 
the examiner is requested to answer the 
following questions: Is it at least as 
likely as not (50 percent probability or 
greater) that any right leg nerve 
disorder is related to the Veteran's 
period of active service?  If not, is it 
at least as likely as not that the 
Veteran's service-connected right knee 
disorder caused or aggravated 
(permanently worsened) any current right 
leg nerve disorder?  The examiner should 
provide rationales for these opinions. 

If the September 2009 VA examiner is not 
available, schedule the Veteran for a VA 
neurological examination to determine the 
etiology of any current right leg nerve 
disorder.  The claims folder must be made 
available to the examiner.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
Following review of the claims folder and 
examination of the Veteran the examiner 
should be requested to answer the above 
questions also with providing detailed 
rationale for the answers given.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current eye disorder, to 
include vision loss and optic nerve 
damage.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner should answer 
the following questions: Does the Veteran 
currently have an eye disorder, to 
include vision loss and optic nerve 
damage?  If so, is it at least as likely 
as not (50 percent probability or 
greater) that any of these disorders are 
related to the Veteran's period of 
service.  The examiner should provide 
rationales for these opinions.

3.  Thereafter, the Veteran should be 
afforded appropriate VA examination(s) by 
qualified physicians to determine the 
impact of his service-connected 
disabilities on his ability to maintain 
gainful employment.  The claims folder 
must be made available and be reviewed by 
the examiner(s).  The examiner(s) is 
(are) requested to answer the following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran's service-connected 
disabilities preclude him from securing 
and following substantially gainful 
employment consistent with his education 
and occupational experience or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50- 50 
probability).  Age is not to be 
considered a factor in rendering this 
opinion.  The examiner(s) should provide 
a rationale for the opinion(s) rendered.  
The examination report(s) should indicate 
if the examiner(s) reviewed the records. 

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other 
development deemed appropriate, the 
AMC/RO should readjudicate the remaining 
issues on appeal.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


